

115 HR 93 IH: To amend title 38, United States Code, to provide for increased access to Department of Veterans Affairs medical care for women veterans.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 93IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California (for herself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for increased access to Department of Veterans
			 Affairs medical care for women veterans.
	
		1.Improved access to Department of Veterans Affairs medical care for women veterans
 (a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1720H.Medical services for women veterans
 (a)Access to careThe Secretary shall ensure that gender specific services are continuously available at every medical center and community based outpatient clinic of the Department.
 (b)Availability of personnelThe Secretary may employ such personnel and enter into such contracts as may be necessary to provide the services required under subsection (a) based on the standards of the Department and the demand, and the projected growth of the demand, for such services, as determined by the Secretary.
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720G the following new item:
				
					
						1720H. Medical services for women veterans..
			